Blandford, Justice.
This case involves the question of whether a milch cow shall be exempted as “provisions,” under the homestead laws of this State. The plaintiff in error had given a promissory note to the defendant , in error, in which he waived all homestead and exemptions; and he afterwards sought to avoid it by applying to have set apart the property exempted under art. IX, sec. 2, paragraph 1 of the constitution, (code, §5212,) which provides that a debtor may waive his right to the exemptions provided for in the constitution, except as to wearing apparel, and not exceeding three hundred dollars worth of household and kitchen furniture and provisions, etc. The cow was not set apart as a cow, but as “provisions.” Under our státutes, we think the legislature has made a distinction between a cow and provisions. This may be seen by examining what is called the “short” homestead, (code, §2040). Under, that statute, a person may have set apart to him “one cow and calf,” “fifty dollars worth of provisions," *735etc.; from which it is clear that the legislature had in mind a distinction between a cow and provisions. We think the word provisions, as used both in the constitution and the statutes of this State, means something in a condition to be consumed as food, such as meal, flour, lard, meat and other articles of that kind — articles which need no change but cooking. The statute seems to have drawn a distinction between provisions and hogs, cows, etc.
We think the court below was right in the construction he put upon this law; and the judgment is affirmed.